TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00361-CV


In re Marvel Reed





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R

		Relator has filed a petition for writ of mandamus and a motion for emergency relief
under Texas Rule of Appellate Procedure 52.10.  Relator's motion asks this Court to stay the
discovery order issued by the trial court on June 11, 2009, and extended on July 1, 2009, requiring
relator to produce bank records from January 1, 2001, to present, on or before July 10, 2009.  Relator
has filed a supplement to her request for emergency relief asking the Court to stay all proceedings
in the district court pending this Court's action on the petition for writ of mandamus.  We grant
Relator's motion to stay the district court's discovery order and all proceedings in the district court
pending further order of this Court.  See Tex. R. App. P. 52.10(b).

						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
     Justice Henson Dissenting

Filed: July 8, 2009